Matter of Luca v Zito (2014 NY Slip Op 08644)





Matter of Luca v Zito


2014 NY Slip Op 08644


Decided on December 10, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 10, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
LEONARD B. AUSTIN
JEFFREY A. COHEN, JJ.


2014-02400
 (Docket No. F-20831-06)

[*1]In the Matter of Michael Luca, appellant, 
vJessica L. Zito, respondent.


O'Rourke & Hansen, PLLC, Hauppauge, N.Y. (James J. O'Rourke of counsel), for appellant.
James A. DeFelice, East Islip, N.Y., for respondent.

DECISION & ORDER
Appeal from an order of the Family Court, Suffolk County (Bernard Cheng, J.), dated January 30, 2014. The order denied the father's objections to a prior order of that court (John Raimondi, S.M.), which, after a hearing, denied his petition for a downward modification of his child support obligation.
ORDERED that the order dated January 30, 2014, is affirmed, without costs or disbursements.
The Family Court properly denied the father's objections to an order issued by a Support Magistrate, which denied his petition for a downward modification of his support obligation.
The father failed to meet his burden of establishing a substantial change in circumstances warranting a downward modification (see Matter of Nenninger v Tonnessen, 113 AD3d 619; Matter of Gansky v Gansky, 103 AD3d 894, 895; Matter of Solis v Marmolejos, 50 AD3d 691, 692). The Support Magistrate's findings were based on credibility determinations and were supported by the record and, thus, should not be disturbed (see Matter of Kennedy v Ventimiglia, 73 AD3d 1066, 1067).
DILLON, J.P., DICKERSON, AUSTIN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court